UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
TYRONE HOUSTON a/k/a :
TYRONE BLACK,
Plaintiff,
v. : THIRD AMENDED

ORDER OF SERVICE
MICHAEL CAPRA, Individually, and as :
Superintendent of Sing Sing Correctional : 20 CV 2135 (VB)
Facility, et al., :
Defendants.

 

x

Plaintiff, currently incarcerated in the Fishkill correctional facility, proceeding pro se and
in forma pauperis, brings claims for violations of his constitutional rights.

Plaintiff filed the original complaint in this action on March 9, 2020. In his original
complaint, plaintiff asserted claims against a number of New York State Department of
Corrections and Community Supervision (“DOCCS”) officials, and staff assigned to both Sing
Sing and Fishkill Correctional Facilities, including several unidentified (“Jane/John Doe”)
defendants.

On January 15, 2021, plaintiff sought leave to amend his complaint, and on January 19,
2021, the Court granted plaintiffs request. Plaintiff filed his amended complaint on April 26,
2021. In the amended complaint, plaintiff asserts claims against the same defendants sued in his
original complaint; he also adds claims against a number of new identified and unidentified

defendants.

 
DISCUSSION
A. Service on the Identified Defendants

By order dated April 3, 2020, the Court granted Plaintiffs request to proceed without
prepayment of fees, that is, in forma pauperis (“IFP”).! Because Plaintiff has been granted
permission to proceed IFP, he is entitled to rely on the Court and the U.S. Marshals Service to
effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process . . . in [IFP] cases.”); Fed.
R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if the plaintiff is authorized
to proceed IFP)).

Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the
summons and complaint be served within 90 days of the date the complaint is filed, plaintiff is
proceeding IFP and could not have served the summons and complaint until the Court reviewed
the complaint and ordered that a summons be issued. The Court also extends the time to serve
the amended complaint until 90 days after the date the summonses are issued. If the complaint is
not served within that time, plaintiff should request an extension of time for service. See
Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff's responsibility
to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d
Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary to
identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good

cause’ for an extension of time within the meaning of Rule 4(m).”).

 

1 Prisoners are not exempt from paying the full filing fee, even when they have been

granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
2

 
To allow Plaintiff to effect service on the newly-added defendants through the U.S.
Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process
Receipt and Return form (“USM-285 form’) for each of the defendants listed in the appendix to
this Order. The Clerk of Court is further instructed to issue summonses and deliver to the
Marshals Service all the paperwork necessary for the Marshals Service to effect service upon the
new defendants.”

In addition, the Court notes the Clerk erroneously terminated defendants “Correctional
Officer Baily—steady relieve female officer for A-Block in 2018-2019 at Sing Sing” and
Stephen Urbanski from the docket. The Clerk is instructed to re-add those defendants to the
action.

B. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil
Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of
service of the complaint, defendants must serve responses to these standard discovery requests.

In their responses, defendants must quote each request verbatim.

 

2 The Court is not directing the Clerk of Court to issue summonses on those defendants

who have already been served and on whose behalf the New York Attorney General’s Office has
entered an appearance. To be clear, this Order of Service lists only the defendants newly added
to this action in plaintiff's amended complaint. No other defendants need be served with the
Amended Complaint because electronic notice of its filing was provided to the attorney
appearing on their behalf. (See Doc. #79 (stating notice was electronically mailed to AAG J.
Powers)). '

3 If plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

3

 
C. Unidentified Defendants

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the amended complaint, plaintiff
may supply sufficient information to permit DOCCS to identify the following newly-added
unidentified defendants:

1. “John Doe, as S200 Special Housing Unit Sgt. For 1/9/21, at 6:30AM—2:30PM
tour,” described in paragraph 61 of the amended complaint, (Doc. #79 at ECF 22);

2. “Davis, individually and as 1/6/21 COVID-19 test nurse for Fishkill [Correctional
Facility].”

It is therefore ordered that the New York State Attorney General, who is the attorney for
and agent of DOCCS, shall ascertain the identity and badge number (if applicable) of each John
or Jane Doe whom plaintiff seeks to sue here and the address where each may be served. The
New York State Attorney General shall provide this information to plaintiff and the Court within |
sixty days of the date of this order.

Because there is only one fully unidentified John Doe defendant in the amended
complaint, plaintiff need not file a second amended complaint naming the John Doe defendant.

CONCLUSION

The Court directs the Clerk of Court to complete the USM-285 form with the addresses
for the listed defendants and deliver all documents necessary to effect service on those
defendants the U.S. Marshals Service.

Chambers will mail a copy of this Order to plaintiff at the address on the docket. Plaintiff
is reminded to notify the Court in writing if his address changes, and the Court may dismiss the

action if plaintiff fails to do so.

 
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: April 30, 2021
White Plains, NY

SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 

 

 
APPENDIX

1. Shelley Mallozzi, Director of Inmate Grievance Program
New York State Department of Corrections and Community Supervision
Harriman State Campus — Building 2
1220 Washington Ave
Albany, NY 12226-2050

2. James O’Gorman, Deputy Commissioner for Correctional Facilities
New York State Department of Corrections and Community Supervision
Harriman State Campus — Building 2
1220 Washington Ave
Albany, NY 12226-2050

3. Akinola Akinyombo, Deputy Superintendent for Health Services
Fishkill Correctional Facility
18 Strack Drive
Beacon, NY 12508-0307

4. M. Becker, Nurse Administrator
Fishkill Correctional Facility
18 Strack Drive
Beacon, NY 12508-0307

5. Emily Williams, First Deputy Superintendent/Acting Superintendent
Fishkill Correctional Facility
18 Strack Drive
Beacon, NY 12508-0307

6. Edward Burnett, Superintendent
Fishkill Correctional Facility
18 Strack Drive
Beacon, NY 12508-0307

7. S. Frost, Deputy Superintendent for Administration
Fishkill Correctional Facility
18 Strack Drive
Beacon, NY 12508-0307

8. Sergeant C. Dyson
Fishkill Correctional Facility
18 Strack Drive
Beacon, NY 12508-0307

 
10.

11.

12.

13.

14.

15.

16.

Correctional Officer Lilana Kinney,
Fishkill Correctional Facility

18 Strack Drive

Beacon, NY 12508-0307

Captain A. Washer

Fishkill Correctional Facility
18 Strack Drive

Beacon, NY 12508-0307

Eric A. Flores, Control Prison Official
Fishkill Correctional Facility

18 Strack Drive

Beacon, NY 12508-0307

Davis, Nurse

Fishkill Correctional Facility
18 Strack Drive

Beacon, NY 12508-0307

Mitchell G. Lake, Director of Mental Health Program

New York State Department of Corrections and Community Supervision
Harriman State Campus — Building 2

1220 Washington Ave

Albany, NY 12226-2050

Sandra Amoia, Deputy Commissioner for Correctional Facilities

New York State Department of Corrections and Community Supervision
Harriman State Campus — Building 2

1220 Washington Ave

Albany, NY 12226-2050

Correctional Officer K. Williams
Fishkill Correctional Facility

18 Strack Drive

Beacon, NY 12508-0307

Margaret A. Cieprisz, Investigator Assistant Attorney General
New York State Office of the Attorney General

One Civic Center Plaza, Suite 401

Poughkeepsie, NY 12601-3157

 
